Citation Nr: 9900861	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had inactive duty for training from July 1961 to 
January 1962 and served on active duty from December 1962 to 
October 1966 and from January to June 1991.

This appeal arose from an August 1995 rating decision of the 
Roanoke, Virginia, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to service connection 
for a cervical spine disorder.  In August 1998, the St. 
Petersburg, Florida, RO informed the veteran through a 
supplemental statement of the case that the decision to deny 
service connection had been continued.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a cervical spine disorder which can be related 
to his periods of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for a cervical spine disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

The veteran has contended that he originally injured his neck 
in 1961 during training at Camp Geiger, North Carolina.  He 
stated that he now has degeneration in the cervical spine, 
which he attributes to this injury.  Therefore, he believes 
that service connection should be awarded.

A review of the service medical records revealed that the 
veteran injured his back on December 26, 1961.  On the 28th, 
he reported experiencing constant pain in the upper thoracic 
area.  He indicated that this pain had begun following heavy 
lifting and was worsened with bending.  He was tender over 
the trapezius bilaterally, as well as over the cervical 
spine.  On the 29th, he continued to complain of persistent 
pain.  An orthopedic consultation again noted that he had 
developed pain over the C7 area after heavy lifting.  There 
were no neurological signs in the upper extremities or 
shoulders.  He was exquisitely tender over the C7 area.  An 
x-ray was negative.  The examiner thought that the veteran 
had suffered a ligamentous and muscular strain in this 
region.  He was placed in a cervical collar, with the neck in 
proximal extension.  He was to wear the collar for two weeks 
and return for an evaluation.  The orthopedist believed that 
this treatment would take care of his problem.  An Air Force 
enlistment examination conducted in November 1962, isolated 
duty examinations performed in April 1963 and June 1965, and 
the July 1966 separation examination were all negative for 
any complaints concerning the cervical spine.  The objective 
examinations were within normal limits.  A Reserve separation 
examination conducted in April 1991 also made no reference to 
a cervical spine disorder.

Private outpatient treatment records developed between 
October 1992 and January 1995, noted that the veteran was 
seen following a fall in September 1992.  During this fall, 
he suffered a torn rotator cuff of the left shoulder.  When 
he was seen in August 1993 for follow-up care, he noted 
minimal neck symptoms.  An x-ray was compatible with C5-6 
narrowing.  The diagnosis was cervical disc.  (During a 
reserve reenlistment examination performed in September 1993, 
he referred to pain in the upper extremity and lower neck).  
In March 1994, he noted limitation of motion of the neck.  
Another x-ray confirmed the presence of narrowing at C5-6.  
In January 1995, the narrowing of the C5-6 disc space was 
mentioned.  The veteran stated that he had fractured his neck 
in service.  However, he reported no symptoms and he 
displayed full range of motion.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence of record confirms that the 
veteran suffered an injury to the cervical spine in service.  
These records indicate a ligamentous and muscular strain to 
the C7 region.  Thus, the element of Caluza, supra. which 
requires the existence of an injury in service has been 
satisfied.  Moreover, the recent evidence indicates that the 
veteran does have narrowing at the C5-6 level.  Therefore, it 
would appear that the requirement of the existence of a 
current disability has also been satisfied.  However, there 
is no objective evidence of record that would tend to show a 
relationship or nexus between the current C5-6 narrowing and 
the injury of the C7 area suffered in service.  There is no 
evidence that would suggest that the injury suffered in 
service resulted in the development of a chronic cervical 
spine disorder.  There is no evidence of any complaints 
concerning the neck between the original injury in 1961 and 
his complaints of neck pain made in 1993.  There is also no 
objective medical opinion concerning any link between the 
two.  While the veteran has rendered his own opinion that the 
inservice injury resulted in the development of his current 
neck complaints, he is not competent, as a layperson, to 
render an opinion concerning medical causation (which would 
require the opinion of a medical expert).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, it is found 
that the veteran has failed to present evidence of a well 
grounded claim for service connection for a cervical spine 
disorder.


ORDER

Service connection for a cervical spine disorder is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
